Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Response to Amendment
1. The amendment filed 07/22/2022 has been entered.
2. Claims 1, 13, and 19-36 are allowed.

Allowable Subject Matter
4. Claims 1, 13, and 19-36 are allowed.
The following is an examiner's statement of reasons for allowance:
The instant invention is directed to an apparatus for uplink control information omission.
Prior art was found for the claims as follows:
• Zhang_1 (non-patent literature W. Zhang et al., "Concurrent Dual-Band Low Intermediate Frequency Receiver Based on the Multiport Correlator and Single Local Oscillator," in IEEE Microwave and Wireless Components Letters, vol. 28, no. 4, pp. 353-355, April 2018, doi:10.1109/LMWC.2018.2805459)
• Zhang_2 (non-patent literature W. Zhang, A. Hasan, F. M. Ghannouchi, M. Belaoui, Y. Wu and Y. Liu, "Concurrent Dual-Band Receiver Based on Novel Six-Port Correlator for Wireless Applications," in IEEE Access, vol. 5, pp. 25826-25834, 2017, doi: 10.1109/ACCESS.2017.2768364)
• Wu (non-patent literature K. Wu, "Multiport interferometer techniques for innovative transceiver applications," 2010 IEEE Radio and Wireless Symposium (RWS), 2010, pp. 531-534, doi: 10.1109/RWS.2010.5434107)
Examiner finds Applicant’s representative’s argument persuasive that have been advanced in Applicant_Arguments_Remarks_Made_in_an_Amendment dated 2022-07-22 that amended independent claims 1, 13, and 19 are allowable.
The dependent claims further limit the independent claims and are considered
allowable on the same basis as the respective independent claims as well as for the further limitations set forth.

Conclusion
Any inquiry concerning this communication or earlier communications from the
examiner should be directed to BISWAJIT GHOSE whose telephone number is (571)272-1878. The examiner can normally be reached M-F 8:00am-5:00pm CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s
supervisor, Charles C. Jiang can be reached on (571)270-7191. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be
obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/B.G./
Examiner, Art Unit 2412

/CHARLES C JIANG/Supervisory Patent Examiner, Art Unit 2412